Citation Nr: 1437271	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for depression, claimed as secondary to service-connected cystic degeneration of the lateral meniscus of the left knee and diabetes mellitus, type 2.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, these matters were remanded for additional development.

In August 2013, the Veteran testified before the undersigned at a videoconference hearing, which he accepted in lieu of a Travel Board hearing.  A transcript of this hearing is in VA's electronic claims processing system ("Virtual VA").

The Veteran also perfected appeals for service connection for bilateral upper and lower extremity peripheral neuropathy, secondary to diabetes mellitus, type 2.  Since an August 2013 rating decision granted service connection for these disabilities, the matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the videoconference hearing, the Veteran withdrew his appeal seeking service connection for depression.

2.  There is no justiciable case or controversy on appeal before the Board with respect to the claim seeking service connection for depression.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id. 

During the August 2013 videoconference Board hearing, the Veteran's representative noted the appeal for service connection for depression was being withdrawn; a document to this effect was associated with the claims file that same month.  Since the claim is withdrawn, there remain no allegations of errors of fact or law for appellate consideration concerning this claim and the Board does not have jurisdiction to review it.  Consequently, the appeal is dismissed.


ORDER

Service connection for depression is dismissed.



REMAND

The Board noted in its July 2013 remand that the opinion obtained in July 2006 is insufficient since it only addressed secondary service connection on the basis of causation and did not include aggravation.  Following the remand, another opinion was obtained in July 2013 that is also inadequate.  While the examiner addressed aggravation in the opinion, stating the erectile dysfunction is less likely than not caused or aggravated by diabetes mellitus or left knee disabilities, the rationale still only addresses causation.

At the hearing, the Veteran also asserted arguments not contemplated by either VA examiner that should also be addressed in any opinions offered as a result of this remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records associated with the Veteran's erectile dysfunction and associate them with the claims file.  Regarding non-VA treatment records, he must provide the appropriate releases, and if reasonable efforts made to obtain them yield negative results, then he must be appropriately notified.

2.  Upon receipt of additional treatment records, arrange for the Veteran's claims file to be reviewed by an appropriate physician for a supplemental opinion.  The claims file and a copy of this remand must be made available to the physician for review.  He or she must also have access to pertinent evidence that may be in Virtual VA and VBMS, but is not in the claims file.

The examiner must address the following:

a)  Did the Veteran at least as likely as not have symptoms associated with diabetes mellitus that pre-dated the initial diagnosis in 2005?

b)  Is the Veteran's erectile dysfunction at least as likely as not caused or aggravated by his diabetes mellitus?

c)  Is the Veteran's erectile dysfunction at least as likely as not caused or aggravated by his left knee disability?

d) Is the Veteran's erectile dysfunction caused or aggravated by medication he takes for diabetes mellitus?

* In rendering these opinions, the physician MUST provide rationales that address both causation AND aggravation.

e) In rendering the opinions, the examiner must consider and address the following:

* Lab tests show the Veteran had elevated glucose levels as early as March 2001.

* The Veteran was prescribed Viagra as early as September 2003.

* The Veteran testified that he did not have complete erectile dysfunction until after he was placed on medication for diabetes mellitus.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing physician for corrective action.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


